Citation Nr: 0507069	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2.  Entitlement to service connection for a thoracic and 
cervical spine condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the veteran's claims of 
entitlement to service connection for a bilateral shoulder 
condition and a thoracic and cervical spine condition.  

Procedural history

The veteran served on various periods of inactive duty for 
training and active duty for training between October 1987 
and November 1991, with a period of active duty from January 
1988 to June 1988.

In December 1992, the veteran filed a claim of entitlement to 
service connection for a back condition as a result of a 
November 1990 automobile accident during a period of active 
duty for training.  Entitlement to service connection for a 
low back condition was granted in a March 1994 VA rating 
decision.  

In July 2000, the veteran submitted a communication to the 
RO, which although somewhat unclear was interpreted by the RO 
as a claim of entitlement to service connection for a 
bilateral shoulder condition, claimed as secondary to the 
service-connected low back condition.  The RO denied the 
claim in a November 2000 rating decision, which the veteran 
appealed.  In a June 2002 rating decision, the RO denied 
service connection for a thoracic and cervical spine 
condition.  The veteran perfected his current appeal to the 
June 2002 rating decision with the timely submission of his 
substantive appeal (VA Form 9) in September 2003.  

In May 2004, the veteran was informed by letter that his 
motion to advance his case on the Board's docket was denied, 
as he did not submit evidence of severe financial hardship.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2004).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Matters not on appeal

In the above-mentioned June 2002 rating decision, the RO 
denied an increased disability rating for the veteran's 
service-connected low back disability.  The veteran indicated 
filed a notice of disagreement (NOD) in September 2002.  
However, on his September 2003 substantive appeal (VA Form 
9), the veteran indicated that he no longer wished to appeal 
the issue of entitlement to an increased rating.  The issue 
is therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a NOD initiates appellate review in 
the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal after a statement of the case is issued 
by VA].

It appears that the veteran may also be claiming entitlement 
to service connection for conditions of the left hip, left 
leg and left arm.  These issues have not been adjudicated by 
the RO and they are referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the 
Board does not have jurisdiction of issues not adjudicated by 
the RO].  


REMAND

The veteran is seeking entitlement to service connection for 
a bilateral shoulder condition and a thoracic and cervical 
spine condition.  In essence, he contends that these 
disabilities were the result of the same November 1990 
automobile accident in service that caused his low back 
disability.  The veteran additionally and alternatively 
contends that these disabilities are secondary to the 
service-connected low back disability.  

Factual background

The Board believes that a brief recitation of certain 
pertinent facts will be useful.

The veteran was involved in an automobile accident on 
November 10, 1990, which was verified by the United States 
Marine Corps Reserve to be during one of the veteran's 
monthly drill weekends.  A record from North Kansas City 
Hospital dated in November 1990 indicates that the veteran 
complained of neck pain following the accident.  An X-ray of 
the cervical spine was normal.

A thoracic spine X-ray taken during a July 1997 VA spine 
examination revealed mild to moderate degenerative changes.  
An X-ray of the left shoulder taken in July 2000 revealed 
potential of both posttraumatic deformity and congenital 
deformity, but no evidence of acute bony abnormality.  

During a July 2001 VA spine examination, the veteran 
complained of thoracic and cervical spine pain along with 
bilateral shoulder pain.  After physical examination, the 
diagnosis was probable early subacromial bursitis of the 
shoulders and early degenerative arthritis of the thoracic 
spine.  The examiner went on to say that given the ten-year 
gap between the veteran's accident and his complaints of 
pain, there 
"is no relationship between this veteran's lower back injury 
which occurred while he was on active duty and the complaints 
he is presently having with his neck, shoulders, or upper 
back."  

In a statement dated in September 2002, P.S.H., Chief of 
Rehabilitation at the VAMC in Kansas City indicated that the 
etiology of the veteran's shoulder and upper back complaints 
was not easily defined, but that it was "not inconceivable" 
that the condition of the patient's thoracic spine and left 
shoulder girdle are related to the accident in question.  

Reasons for Remand

This case presents certain medical questions, such as the 
relationship, if any, between the veteran's November 1990 
automobile accident and his current bilateral shoulder and 
thoracic and cervical spine problems; the relationship, if 
any, between the veteran's current bilateral shoulder and 
thoracic and cervical spine problems and the service-
connected myofascial cutaneous low back strain.  It is beyond 
the authority of the Board to itself answer these questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  The Board believes 
that these matters should be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2003) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claims]. 

The medical opinions which are currently of record are 
somewhat vague and contradictory, and they do not fully 
address all of the questions which are posed by the facts and 
the veteran's contentions.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative in order to 
ascertain whether there are any recent 
medical examination, hospitalization 
and/or treatment records which have not 
been associated with the veteran's VA 
claims folder.  Any such records should 
be obtained, to include updated treatment 
records from the VAMC in Kansas City, 
Missouri. 

2.  The veteran's VA claims folder should 
then be referred to a physician with 
appropriate expertise.  The veteran's VA 
claims folder and a copy of this REMAND 
should be provided to the physician, who 
should acknowledge receipt and review 
thereof.  The reviewing physician should 
render a nexus opinion, in light of the 
veteran's entire medical history, as to: 
(1) the relationship, if any, between the 
veteran's November 1990 automobile 
accident and his current bilateral 
shoulder and thoracic and cervical spine 
problems; (2) the relationship, if any, 
between the veteran's current bilateral 
shoulder and thoracic and cervical spine 
problems and the service-connected 
myofascial cutaneous low back strain; and 
(3) whether it is possible for pain 
medication and physical therapy for a low 
back problem to shield the veteran from 
experiencing bilateral shoulder and 
thoracic and cervical spine 
symptomatology for almost a decade after 
the November 1990 automobile accident, as 
has been contended by the veteran.  If 
the reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran should 
be undertaken.  A copy of the opinion 
should be associated with the veteran's 
VA claims folder.
  
3.  After the development requested above 
has been completed to the extent 
possible, VBA should again review the 
record and readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



